Citation Nr: 0825479	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  02-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than January 2, 2001 
for the grant of service connection for mild degenerative 
changes of the cervical spine, compression of the superior 
end plates of T5-6 with narrowing of the canal of the 
thoracic spine, degenerative disc disease at L5-S1 with left 
radiculopathy of the lumbar spine, right shoulder rotator 
cuff tear, dental trauma, and arthralgia of the right knee.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Esq. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1952 to November 
1953.

In an October 2001 rating decision, the RO denied entitlement 
to an earlier effective date for the grant of service 
connection for the following: mild degenerative changes of 
the cervical spine; compression of the superior end plates of 
T5-6 with narrowing of the canal of the thoracic spine; 
degenerative disc disease at L5-S1 with left radiculopathy of 
the lumbar spine; right shoulder rotator cuff tear; dental 
trauma; and arthralgia of the right knee.  

In November 2002, the Board affirmed the RO decision.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2003, 
the Court granted a Motion for Remand and to Stay Further 
Proceedings filed by the Secretary of the Department of 
Veterans Affairs and remanded the matter to the Board for 
readjudication consistent with the motion.  

By a November 2003 decision, the Board remanded the claim to 
the RO for procedural development.  In an October 2005 
decision, the Board denied the veteran's claim.  The veteran 
appealed the Board decision to the Court in June 2007.  A 
Joint Motion for Remand was filed and the Court vacated the 
October 2005 Board decision and remanded the claim to the 
Board.  


FINDINGS OF FACT

1.	The veteran filed a claim on February 19, 1963 for service 
connection for injuries sustained from an accident in 
service.  

2.	A March 1963 notice letter sent to the veteran with a 
February 1963 RO decision did not contain the street name, 
number or ZIP code.  

3.	The veteran filed a claim to reopen his claim for service 
connection on January 2, 2001.

4.	Service connection has been in effect since January 2, 
2001 for service-connected mild degenerative changes of the 
cervical spine, compression of the superior end plates of T5-
6 with narrowing of the canal of the thoracic spine, 
degenerative disc disease at L5-S1 with left radiculopathy of 
the lumbar spine, right shoulder rotator cuff tear, dental 
trauma, and arthralgia of the right knee.  


CONCLUSIONS OF LAW

1.	The February 1963 RO decision was not final.  38 U.S.C. 
§ 4005(c) (1958, Supp. 1962); 38 C.F.R. § 3.104 (1956, Supp. 
1963).  

2.	The criteria for an effective date earlier than January 2, 
2001 for service-connected mild degenerative changes of the 
cervical spine, compression of the superior end plates of 
T5-6 with narrowing of the canal of the thoracic spine, 
degenerative disc disease at L5-S1 with left radiculopathy 
of the lumbar spine, right shoulder rotator cuff tear, 
dental trauma, and arthralgia of the right knee have been 
met.  38 U.S.C.A. §§ 5101, 5110(b)(1) (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.400(r), (q)(2) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The primary focus of this appeal has been whether the veteran 
actually received notice of the rating decision of February 
26, 1963, which continued the denial of service connection 
for a back condition.   The notification of the adverse 
decision was mailed to the veteran on or about March 6, 1963.  
Essentially, the argument has been made that the address on 
the letter was inadequate and that the presumption that the 
letter was in fact duly delivered has been rebutted.  Thus, 
it is further maintained that the burden has shifted to to 
the VA to prove actual delivery-a task,  the veteran's 
attorney asserts lacks support in the record.

Even if the argument is accepted that the veteran never 
received notice of the February 1963 decision,  that 
decision's finality was unaffected.  Under regulations in 
effect in February and March 1963, the failure to notify had 
no impact or consequence.  In effect, at the same time one 
regulation created a duty for the VA to provide notice to a 
claimant, another regulation excused non-compliance with that 
obligation.   38 C.F.R. §§ 3.103, 3.109, 19.2(a)(1963).    

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Generally, the effective date of an award of benefits is 
either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  However, after a decision denying 
benefits becomes final, the effective date is the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (r), (q)(2).  In this case, the 
veteran asserted that a February 1963 rating decision did not 
become final because he did not receive notice of the 
decision.  The veteran asserts that he did not receive a 
notice letter dated March 6, 1963 and the effective date 
should be the date of his claim filed in February 1963.  

The veteran filed his original claim in April 1954 and a 
claim to reopen in February 1963.  At that time, 38 C.F.R. 
§ 3.103 provided "[t]he claimant will be informed of his 
entitlement or nonentitlement, the reason, his right of 
appeal, and of the time limit within which an appeal may be 
filed."  38 C.F.R. § 3.103 (1963).  The Board finds that the 
RO had a duty in 1963 to send the veteran notice of the RO 
decision and the veteran's right to appeal.  

The regulation in 1963 did not address the place to which 
notice was to be sent to a claimant.  The Court, however, has 
held that the "last knows address of record" requirement or 
practice applies to this instance.  See Woods v. Gober, 14 
Vet. App. 214, 219 (2000).  

A presumption of regularity attaches to all manner of VA 
processes and procedures. Woods, 14 Vet. App. at 220.  The 
Court has held that there is a presumption of regularity that 
the Secretary properly discharge his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision was issued.  Id. (citations 
omitted).  Absent evidence that the veteran notified VA of a 
change of address and absent evidence that any notice sent to 
him at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Id. (citations omitted).  

In this case, the RO used the last known address of the 
veteran to send the veteran the March 1963 notice letter.  
The RO used the same address to send the March 1963 letter as 
was used to send a previous notification letter in July 1954.  
There was no indication that the July 1954 letter was 
returned as undeliverable.  In fact, the veteran submitted a 
claim in February 1963 attempting to "reopen" his service 
connection claim which could infer that he received the prior 
denial sent to the address at issue.  The Board finds that 
the presumption of regularity attached to the RO and the RO's 
duty to notify the veteran of the decision was discharged by 
sending the March 1963 letter to the veteran's last known 
address.  

The appellant may rebut the presumption by submitting clear 
evidence to the effect that VA's regular mailing practices 
are not regular or that they were not followed, and the 
burden then shifts to the Secretary to establish that the VA 
decision was mailed to the veteran.  Id. (citations omitted).  
An assertion of nonreceipt alone does not rebut the 
presumption of regularity in VA's mailing process.  Clarke, 
21 Vet. App. at 133, citing Jones v. West, 12 Vet. App. 98, 
102 (1998).  Instead, the clear evidence requirement mandates 
not only a declaration by the appellant of nonreceipt, but 
additional evidence to corroborate the appellant's 
declaration, such as an addressing error by VA that was 
consequential to delivery.  See Id. citing Santoro v. 
Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001).

Although there is no evidence of record that the March 1963 
letter was undeliverable, VA's use of an incorrect address is 
often consequential to delivery.  The Court has found the 
existence of clear evidence to rebut the presumption of 
regularity when VA addressed communications to a wrong street 
name, wrong street number, or wrong ZIP code in circumstances 
indicating that such errors were consequential to delivery.  
See Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (incorrect 
street name was clear evidence to rebut the presumption of 
regularity); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) 
(per curiam order) (incorrect house number was clear evidence 
to rebut the presumption of regularity); Crain v. Principi, 
17 Vet. App. 182, 188-89 (2003) (incorrect ZIP code was clear 
evidence to rebut the presumption of regularity).  The Court 
has relied on the United States Postal Service Domestic Mail 
Manual and noted that at least the intended recipient's name, 
street and number, city, state and zip code were required for 
delivery.  See Clarke, 21 Vet. App. at 134.  

In this case, the address on the March 1963 notice letter did 
not contain the street name, number or zip code.  When an 
addressing error results in an address that does not contain 
all the necessary address elements, then such error, standing 
alone, is consequential to delivery and is sufficient to 
rebut the presumption of regularity, resulting in the burden 
being shifted to the Secretary to prove delivery.  Id. 
(citations omitted).  The Board finds that the omission of 
the street name, number and zip code was consequential to 
delivery.  Therefore, the presumption of regularity is 
rebutted and the burden shifts to VA to prove delivery. 

After a review of the entire claims file, the Board finds 
that VA cannot prove that the March 1963 letter was delivered 
to the veteran.  There is no proof of receipt or evidence 
associated with the claims file that the 1963 letter was 
delivered to the veteran.  The evidence in the claims file 
does not show that the letter was delivered or that is was 
undeliverable.  Furthermore, the Board notes that there is no 
communication between the veteran and the RO for several 
years after the RO issued the denial of benefits in March 
1963.  The next substantive communication between the veteran 
and the RO after the March 1963 notification letter is the 
veteran's current claim filed in January 2001.  Based on the 
foregoing, the Board finds that there is no evidence to prove 
that the March 1963 letter was actually delivered.  As such, 
the Board affords the veteran the benefit of the doubt and 
finds that VA cannot prove actual delivery.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Lastly, the Board must address if the time period for filing 
an appeal was tolled.  In 1963, 38 C.F.R § 19.2 provided 
"[t]he claimant will be informed of the right of appeal and 
the time limit within which an appeal must be filed.  This 
information will be included in each notification of a 
determination of entitlement or nonentitlement by an agency 
of original jurisdiction.  Failure of a claimant to receive 
such written notice will not extend the time for filing an 
appeal."  38 C.F.R. § 19.2 (1963).  Additionally, in 1963, 
Public Law 85-857 provided "applications for review on 
appeal shall be filed within one year from the date of 
mailing of notice of the result of the initial review or 
determination."  Pub.L. 85-857, Sept. 2, 1958, 72 Stat. 
1241, § 4004.  

The Board acknowledges that failure to receive the right to 
appeal does not extend the time for filing an appeal; however 
in this case, the time period for the appeal never began.  In 
this case, notice of the decision by the RO was inadequate.  
As discussed above in this opinion, there is no date upon 
which the appeal period could have started because there was 
no notice to the veteran of the initial determination in 
1963.  Since there was no adequate date of mailing of the 
February 1963 RO decision, the appeal period did not begin.  
Because the veteran never received notification of the 
February 1963 denial of his claim, the one-year period within 
which to file his appeal, which commenced on the date of 
mailing of notice, did not begin to run.  

Based on the foregoing, the Board finds that the February 
1963 RO decision was not final.  Therefore, the effective 
date of an award of benefits is February 19, 1963, the date 
of receipt of the claim for service connection for mild 
degenerative changes of the cervical spine, compression of 
the superior end plates of T5-6 with narrowing of the canal 
of the thoracic spine, degenerative disc disease at L5-S1 
with left radiculopathy of the lumbar spine, right shoulder 
rotator cuff tear, dental trauma, and arthralgia of the right 
knee.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of February 19, 1963 for the 
grant of service connection for mild degenerative changes of 
the cervical spine, compression of the superior end plates of 
T5-6 with narrowing of the canal of the thoracic spine, 
degenerative disc disease at L5-S1 with left radiculopathy of 
the lumbar spine, right shoulder rotator cuff tear, dental 
trauma, and arthralgia of the right knee is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


